         Case 8:18-cv-00891-PWG Document 187 Filed 03/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE,
  et al.,

          Plaintiffs,                                         Case No. 8:18-cv-00891-PWG

  v.

  BUREAU OF THE CENSUS, et al.,

          Defendants.


       RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs respectfully submit this response to Defendants’ notice of supplemental authority

and accompanying addendum regarding the ruling in Center for Popular Democracy Action v.

Bureau of the Census, No. 1:19-cv-10917 (S.D.N.Y. Mar. 18, 2020).

        In his oral decision, Judge Hellerstein concluded that the plaintiffs in that case had

established standing, including injury-in-fact (Tr. 48:7-48:15), traceability (Tr. 48:16-48:21), and

redressability (Tr. 49:14). That holding is consistent with this Court’s prior holding and Plaintiffs’

arguments in this case that Plaintiffs have sufficiently alleged standing. See ECF No. 64 at 41, 46,

50; ECF No. 175 at 26–31.

        Much of the balance of Judge Hellerstein’s ruling focused on the plaintiffs’ Administrative

Procedure Act claims and preliminary injunction motion, neither of which are before this Court.

Judge Hellerstein also determined that the plaintiffs before him had failed to state a claim for relief

under the Enumeration Clause. Respectfully, that holding was in error because, among other

things, it did not properly accept the plaintiffs’ well-pleaded allegations in the complaint in that

case. Accordingly, it is inconsistent with this Court’s prior holding finding that Plaintiffs’



                                                  1
        Case 8:18-cv-00891-PWG Document 187 Filed 03/30/20 Page 2 of 3



allegations stated a claim pursuant to the Enumeration Clause, see ECF No. 64 at 54–55. And it

was of course done without the deference due to the Fourth Circuit’s ruling and Chief Judge

Gregory’s concurrence in this case emphasizing the importance of judicial review pursuant to the

Enumeration Clause. See NAACP v. Bureau of the Census, 945 F.3d 183, 186, 194 (4th. Cir. 2019).

       Early evidence of lower self-response rates in Hard-to-Count communities, like Prince

George’s County, as compared to the national average,1 confirms the urgency of this case. For the

reasons stated in their prior briefing, Plaintiffs respectfully request that the Court deny Defendants’

motions to dismiss and for summary judgment or, in the alternative, hold Defendants’ motion for

summary judgment in abeyance pending discovery.




1
  As of March 25, 2020, the self-response rate for Prince George’s County, MD was 25.5
percent, with some Census Tracts in the County at significantly lower rates (as low as 7.1 percent
for Tract 9800; 13.7 percent for Tract 8059.08; and 15 percent for Tract 8011.06). This supports
Plaintiffs’ well-founded allegations about a differential undercount because these response rates
are lower than the national average of 28.1 percent. See U.S. Census Bureau, Response Rates,
March 25, 2020, https://2020census.gov/en/response-rates.html.

                                                  2
       Case 8:18-cv-00891-PWG Document 187 Filed 03/30/20 Page 3 of 3



Dated: March 30, 2020                       Respectfully submitted,

                                            By: /s/ Michael J. Wishnie


Rachel Brown, Law Student Intern            Jeremy M. Creelan, pro hac vice
Lisa Chen, Law Student Intern               Susan J. Kohlmann, pro hac vice
Daniel Ki, Law Student Intern               Jacob D. Alderdice, pro hac vice
Nikita Lalwani, Law Student Intern          Jenner & Block LLP
Wishcha (Geng) Ngarmboonanant, Law          919 Third Avenue
Student Intern                              New York, NY 10022-3908
Sommer Omar, Law Student Intern*            Tel: (212) 891-1600
Laura Pietrantoni, Law Student Intern       jcreelan@jenner.com
Matthew Quallen, Law Student Intern*        skohlmann@jenner.com
Joshua Zoffer, Law Student Intern           Counsel for all Plaintiffs
Renée Burbank (Bar No. 20839)
Michael J. Wishnie (Bar No. 20350)          Anson Asaka (Bar No. 20456)
Peter Gruber Rule of Law Clinic             National Association for the Advancement of
Yale Law School†                            Colored People, Inc.
127 Wall Street                             4805 Mt. Hope Drive
New Haven, CT 06511                         Baltimore, MD 21215
Tel: (203) 436-4780                         Tel: (410) 580-5797
michael.wishnie@ylsclinics.org              Fax: (410) 358-9350
Counsel for all Plaintiffs                  Counsel for Plaintiffs NAACP and Prince
                                            George’s County NAACP Branch


                                            *Petitions for Law Student Appearance
                                            Forthcoming.
                                            †
                                              This brief does not purport to state the
                                            views of Yale Law School, if any.




                                        3
